         Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 1 of 20




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  WACO DIVISION



 COMPUTER CIRCUIT OPERATIONS LLC,

                                         Plaintiff,        Case No.: 6:21-cv-00139-ADA

                        v.

 SYNOPSYS, INC.,
                                                               Jury Trial Demanded
                                       Defendant.


            FIRST AMENDED COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff Computer Circuit Operations LLC (“CCO”) hereby files First Amended

Complaint for patent infringement against Defendant Synopsys, Inc. (“Synopsys” or

“Defendant”) and alleges as follows:

                                             PARTIES

       1.      Plaintiff CCO is a limited liability company organized and existing under the laws

of the State of New York, having its principal place of business at 1629 Sheepshead Bay Road,

Floor 2, Brooklyn, New York, 11235.

       2. On information and belief, Defendant Synopsys, Inc. is a corporation organized and

existing under the laws of the State of Delaware.

                                    JURISDICTION AND VENUE

       3.      This is an action under the patent laws of the United States, 35 U.S.C. §§ 1, et

seq., for infringement by Synopsys of claims of U.S. Patent Nos. 6,480,021, 6,820,234,

7,107,386, 7,278,069, and 7,426,603 (“the Patents-in-Suit”).

       4.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. §§ 1331 and


                                                  1
           Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 2 of 20




1338(a).

       5.      Synopsys is subject to personal jurisdiction of this Court because, inter alia, on

information and belief, independently and/or via its agents, (i) Synopsys does business in Texas;

(ii) Synopsys sells and offers for sale its products in Texas, (iii) Synopsys sells and offers for sale

its products by using distributors and sales representatives located in Texas; and/or (iv) Synopsys

places its products in the stream of commerce with intent or knowledge that those products

would end up in Texas.

       6.      Venue is proper in this district under 28 U.S.C. § 1400(b) because (i) Synopsys

has committed and continues to commit acts of patent infringement by, inter alia, offering for

sale and selling, on their own and as part of a device, infringing Synopsys products; and (ii) has a

regular and established place of business in this district, including at 4 Barton Skyway, 1301 S.

MoPac Expressway, Suite 200, Austin, TX 78746.

                                         BACKGROUND

       7.      On November 12, 2002, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 6,480,021 (“the ’021 Patent”), entitled “Transmitter Circuit

Comprising Timing Deskewing Means.”

       8.      Alexander Roger Deas, Vasily Grigorievich Atyunin, and Igor Anatolievich

Abrossimov, invented the technology claimed in the ’021 Patent.

       9.      On November 16, 2004, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 6,820,234 (“the ’234 Patent”), entitled “Skew Calibration Means

And A Method Of Skew Calibration.”

       10.     Alexander Roger Deas, Ilya Valerievich Klotchkov, Igor Anatolievich

Abrossimov, and Vasily Grigorievich Atyunin invented the technology claimed in the ’234




                                                  2
           Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 3 of 20




Patent.

          11.   On September 12, 2006, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,107,386 (“the ’386 Patent”), entitled “Memory Bus Arbitration

Using Memory Bank Readiness.”

          12.   Stephen Clark Purcell and Scott Kimura invented the technology claimed in the

’386 Patent.

          13.   On October 2, 2007, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,278,069 (“the ’069 Patent”), entitled “Data Transmission

Apparatus For High-Speed Transmission Of Digital Data and Method For Automatic Skew

Calibration.”

          14.   Igor Anatolievich Abrosimov, Vasily Grigorievich Atyunin, Alexander Roger

Deas, and Ilya Vasilievich Klotchkov invented the technology claimed in the ’069 Patent.

          15.   On September 16, 2008, the United States Patent and Trademark Office duly and

lawfully issued U.S. Patent No. 7,426,603 (“the ’603 Patent”), entitled “Memory Bus Arbitration

Using Memory Bank Readiness.”

          16.   Stephen Clark Purcell and Scott Kimura invented the technology of the ’603

Patent.

          17.   CCO is the assignee and owner of the right, title, and interest in and to the

Patents-in-Suit, including the right to assert all causes of action arising under said patents and the

right to any remedies for infringement.

                                             NOTICE

          18.   By letter dated May 22, 2019, CCO notified Synopsys of the existence of each of

the Patents-in-Suit, and of infringement of the ’234; ’386; ’069; and ’603 Patents by Synopsys.




                                                  3
         Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 4 of 20




CCO’s letter identified exemplary infringing Synopsys products and an exemplary infringed

claim for each of the ’234; ’386; ’069; and ’603 Patents. CCO’s May 22, 2019 letter invited

Synopsys to hold a licensing discussion with CCO. As of the date of this Complaint, CCO has

not received a response from Synopsys.

                                           LICENSING

       19.     As of the time of this Complaint, CCO has entered into licensing agreements

relating to the Patents-in-Suit with at least Arastu Systems, NVIDIA, Qualcomm, Via

Technologies, Rockchip, and Socionext.

                    COUNT I: INFRINGEMENT OF THE ’021 PATENT

       20.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       21.     On information and belief, Synopsys has infringed the ’021 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,

selling in the United States, or importing into the United States DDR3, DDR4, LPDDR3, and

LPDDR4 memory controller systems (“DDR Controller”) individually or as part of a processor

or System-on-Chip (collectively, “Accused Synopsys Products”).

       22.     On information and belief, Synopsys has infringed at least claim 11 of the ’021

Patent by performing a method of eliminating skew caused by inter-symbol interference and

cross-talk influence in the transmission line for high-speed transmission of digital data by

modifying delays at each DQ line of an exemplary DDR Controller, such as an

LPDDR4/LPDDR4x Controller incorporated in the Accused Synopsys Products, including

during regular operation and during development, design, testing, and verification of the DDR

Controller, in part because they operate in compliance with LPDDR4 JEDEC standard. Ex. 16

(blogs.synopsys.com website); Ex. 1 at 25, 27, 237 (DesignWare Cores LPDDR4x multiPHY




                                                  4
         Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 5 of 20




Utility Block (PUB) Databook, Synopsys, Jun. 2018); Ex. 5 at 195 (JEDEC Standard, LPDDR4,

JESD209-4B, Feb. 2017); Ex. 18 (intel.cn website).

       23.     On information and belief, the Synopsys DDR Controller continuously transmits

data through each transmission line, such as DQ transmission line, provided by at least one

driver. Ex. 1 at 192, 392, 437 (DesignWare Cores LPDDR4x multiPHY Utility Block (PUB)

Databook, Synopsys, Jun. 2018); Ex. 5 at 195 (JEDEC Standard, LPDDR4, JESD209-4B, Feb.

2017); Ex. 10 at 67 (C. Kim et al., High-Bandwidth Memory Interface).

       24.     On information and belief, the Synopsys DDR Controller measures a skew for the

transmitted DQ bit patterns by training write boundaries of a data eye during write leveling. Ex.

16 (blogs.synopsys.com website); Ex. 1 at 39, 237 (DesignWare Cores LPDDR4x multiPHY

Utility Block (PUB) Databook, Synopsys, Jun. 2018); Ex. 5 at 195 (JEDEC Standard, LPDDR4,

JESD209-4B, Feb. 2017).

       25.     On information and belief, the Synopsys DDR Controller records and stores

information on skew caused by inter-symbol interference and cross-talk influence in the DQ

transmission lines for at least one data pattern transmitted through the transmission line. Ex. 16

(blogs.synopsys.com website); Ex. 5 at 195 (JEDEC Standard, LPDDR4, JESD209-4B, Feb.

2017); Ex. 18 (intel.cn website).

       26.     On information and belief, the Synopsys DDR Controller generates and applies a

correction to the timing position of a signal transition between two logical levels, the correction

being generated on the basis of the information stored in the storage means, so as to compensate

for the above skew. Ex. 16 (blogs.synopsys.com website); Ex. 5 at 195, 200 (JEDEC Standard,

LPDDR4, JESD209-4B, Feb. 2017).

       27.     On information and belief, Synopsys has induced, and continues to induce,




                                                 5
           Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 6 of 20




infringement of the ’021 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States, the Accused Synopsys Products that incorporate the DDR Controller. Synopsys

had the knowledge of the ’021 Patent, at least from the time of receiving CCO’s May 22, 2019

letter, and acted with specific intent to encourage its customers and end users to make, use, sell,

and/or offer to sell in the United States and/or import into the United States the infringing

instrumentalities described above, including by providing the DDR Controller, corresponding

technical documentation, and assisting customers with integrating, testing, and verification

thereof.

       28.     On information and belief, Synopsys has committed the foregoing infringing

activities without a license.

       29.     On information and belief, Synopsys’ infringing activities commenced within six

years prior to the filing of this complaint, entitling CCO to past damages.

                    COUNT II: INFRINGEMENT OF THE ’234 PATENT

       30.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       31.     On information and belief, Synopsys has infringed the ’234 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,

selling in the United States, or importing into the United States the Accused Synopsys Products.

       32.     For example, on information and belief, Synopsys has infringed at least claim 28

of the ’234 Patent by making, using, offering to sell, selling in the United States, or importing

into the United States the Accused Synopsys Products that include the DDR Controller, such as

DDR3, DDR3L, DDR4, LPDDR3, LPDDR4, and LPDDR4x Memory Controller Systems, with




                                                  6
         Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 7 of 20




a timing uncertainty reduction system for calibration of a high speed communication apparatus,

including during development, design, testing, and verification of the Accused Synopsys

Products and specifically the DDR Controller. Ex. 13 (synopsys.com website); Ex. 1 at 20, 24-

25 (DesignWare Cores LPDDR4x multiPHY Utility Block (PUB) Databook, Synopsys, Jun.

2018); Ex. 16 (blogs.synopsys.com).

       33.     On information and belief, an exemplary DDR Controller reduces timing

uncertainty in DDR3, DDR3L, DDR4, LPDDR3, LPDDR4, and LPDDR4x memory

transmission including calibration using the Multi-Purpose Register (MPR), read centering, write

centering, and write leveling. Ex. 7 at 8, 31, 37 (JEDEC Standard, DDR4 SDRAM, JESD79-4,

Sept. 2012); Ex. 12 (systemverilog.io); Ex. 6 at 17, 42, 48-51 (JEDEC Standard, DDR3

SDRAM, JESD79-3C, Nov. 2008); Ex. 5 at 26, 190, 195 (JEDEC Standard, LPDDR4,

JESD209-4B, Feb. 2017); Ex. 4 at 61, 68 (JEDEC Standard, LPDDR3, JESD209-3C, Aug.

2015); Ex. 9 at 55 (DDR PHY Interface, DFI 4.0 Specification).

       34.     On information and belief, the DDR Controller comprises at least one driving

register for latching transmitted DQ signals, with a plurality of inputs and outputs. Ex. 1 at 392

(DesignWare Cores LPDDR4x multiPHY Utility Block (PUB) Databook, Synopsys, Jun. 2018);

Ex. 2 at 36 (DesignWare Cores DDR multiPHY Databook for SMIC40LL25, Synopsys, Jul.

2011); Ex. 10 at 67 (C. Kim et al., High-Bandwidth Memory Interface).

       35.     On information and belief, the DDR Controller further comprises at least one

receiving register for latching received DQ signals, with a plurality of inputs and outputs. Ex. 2

at 89, 91-92 (DesignWare Cores DDR multiPHY Databook for SMIC40LL25, Synopsys, Jul.

2011); Ex. 1 at 373 (DesignWare Cores LPDDR4x multiPHY Utility Block (PUB) Databook,

Synopsys, Jun. 2018); Ex. 11 at 13, 19-20 (Technical Note, High-Speed DRAM Controller




                                                 7
         Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 8 of 20




Design, Micron); Ex. 10 at 67 (C. Kim et al., High-Bandwidth Memory Interface).

       36.     On information and belief, the DDR Controller includes a main clock (such as a

PLL or DLL) for generating a main clock signal. Ex. 2 at 24, 61, 89 (DesignWare Cores DDR

multiPHY Databook for SMIC40LL25, Synopsys, Jul. 2011).

       37.     On information and belief, the DDR Controller includes a reference clock, such as

an internal clock or a DLL clock, for generating a reference signal for calibrating the receiving

register or registers, such as during DQ read centering/read training; said reference clock being

associated with the main clock signal. Ex. 2 at 38, 89 (DesignWare Cores DDR multiPHY

Databook for SMIC40LL25, Synopsys, Jul. 2011); Ex. 11 at 19-20 (Technical Note, High-Speed

DRAM Controller Design, Micron); Ex. 9 at 147 (DDR PHY Interface, DFI 4.0 Specification);

Ex. 8 at 117-118 (DDR PHY Interface, DFI 3.1 Specification, Version 3.1); Ex. 12

(systemverilog.io website); Ex. 6 at 48-51 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov.

2008); Ex. 5 at 190, 190 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex. 4 at 61

(JEDEC Standard, LPDDR3, JESD209-3C, Aug. 2015).

       38.     On information and belief, the DDR Controller includes phase shift circuitry to

align the timing of the driving signals’ relative to the CK signal at the destination, such as phase

shift circuitry aligning the timing of the DQS signals via write leveling, or DQ signals following

write centering. Ex. 2 at 18 (DesignWare Cores DDR multiPHY Databook for SMIC40LL25,

Synopsys, Jul. 2011); Ex. 1 at 25, 185 (DesignWare Cores LPDDR4x multiPHY Utility Block

(PUB) Databook, Synopsys, Jun. 2018); Ex. 16 (blogs.synopsys.com website); Ex. 12

(systemverilog.io website); Ex. 7 at 31-33 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept.

2012); Ex. 6 at 42-43 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 5 at 186,

195 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex. 4 at 61, 68 (JEDEC Standard,




                                                  8
         Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 9 of 20




LPDDR3, JESD209-3C, Aug. 2015).

       39.     On information and belief, Synopsys has induced, and continues to induce,

infringement of the ’234 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States, the Accused Synopsys Products that incorporate the DDR Controller. Synopsys

had the knowledge of the ’234 Patent, at least from the time of receiving CCO’s May 22, 2019,

notice of infringement, and acted with specific intent to encourage its customers and end users to

make, use, sell, and/or offer to sell in the United States and/or import into the United States the

infringing instrumentalities described above, including by providing the DDR Controller,

corresponding technical documentation, and assisting customers with integrating, testing, and

verification thereof.

       40.     On information and belief, Synopsys has committed the foregoing infringing

activities without a license.

       41.     On information and belief, Synopsys’ infringing activities commenced within six

years prior to the filing of this complaint, entitling CCO to past damages.

       42.     On information and belief, Synopsys knew the ’234 Patent existed, knew of its

claims, and knew of Synopsys’ infringing products while committing the foregoing infringing

acts, thereby willfully, wantonly, and deliberately infringing the ’234 Patent.

                   COUNT III: INFRINGEMENT OF THE ’386 PATENT

       43.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       44.     On information and belief, Synopsys has infringed the ’386 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,




                                                  9
        Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 10 of 20




selling in the United States or importing into the United States the Accused Synopsys Products.

       45.     For example, on information and belief, Synopsys has infringed at least claim 1 of

the ’386 Patent by making, using, offering to sell, selling in the United States or importing into

the United States the Accused Synopsys Products, which include a DDR Controller, such as

DDR3, DDR3L, DDR4, LPDDR2, LPDDR3, LPDDR4, and LPDDR4x Memory Controller

Systems, adapted to send a plurality of memory transactions over a memory bus to a memory

having a plurality of memory banks. Ex. 17 (archive.eetasia.com website); Ex. 14

(synopsys.com website); Ex. 1 at 113, 177 (DesignWare Cores LPDDR4x multiPHY Utility

Block (PUB) Databook, Synopsys, Jun. 2018); Ex. 15 (synopsys.com website); Ex. 6 at 15-16

(JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 7 at 7 (JEDEC Standard,

DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 3 at 12 (JEDEC Standard, LPDDR2, JESD209-2B,

Feb. 2010); Ex. 4 at 16 (JEDEC Standard, LPDDR3, JESD209-3C, Aug. 2015); Ex. 5 at 19

(JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017).

       46.     On information and belief, the DDR Controller comprises a queue comprising a

plurality of request stations, wherein each of the plurality of memory transactions is stored in one

of the request stations and is addressed to one of the plurality of memory banks. Ex. 14

(synopsys.com website); Ex. 6 at 33 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov.

2008); Ex. 7 at 24 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 3 at 145

(JEDEC Standard, LPDDR2, JESD209-2B, Feb. 2010); Ex. 4 at 80 (JEDEC Standard, LPDDR3,

JESD209-3C, Aug. 2015); Ex. 5 at 246 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017).

       47.     On information and belief, the DDR Controller includes an arbiter, such as the

Command Scheduler, coupled to each of the plurality of request stations, adapted to select any of

the plurality of memory transactions. Ex. 14 (synopsys.com website).




                                                 10
        Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 11 of 20




       48.     On information and belief, the arbiter of the DDR Controller is configured to

generate a plurality of bank readiness signals, each bank readiness signal indicating the readiness

of one of the plurality of memory banks to accept a memory transaction, and, based on the bank

readiness signals, is configured to select one of the memory transactions for transmission over

the memory bus. Id.; Ex. 6 at 55 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008);

Ex. 7 at 9, 82 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 3 at 18, 79

(JEDEC Standard, LPDDR2, JESD209-2B, Feb. 2010); Ex. 4 at 16, 35 (JEDEC Standard,

LPDDR3, JESD209-3C, Aug. 2015); Ex. 5 at 18, 58 (JEDEC Standard, LPDDR4, JESD209-4B,

Feb. 2017); Ex. 6 at 18 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008).

       49.     On information and belief, Synopsys has induced, and continues to induce,

infringement of the ’386 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States the DDR Controller. Synopsys had the knowledge of the ’386 Patent, at least from

the time of receiving CCO’s May 22, 2019, notice of infringement, and acted with specific intent

to encourage its customers and end users to make, use, sell, and/or offer to sell in the United

States and/or import into the United States the infringing instrumentalities described above,

including by providing the DDR Controller, corresponding technical documentation, and

assisting customers with integrating, testing, and verification thereof.

       50.     On information and belief, Synopsys has committed the foregoing infringing

activities without a license.

       51.     On information and belief, Synopsys’ infringing activities commenced within six

years prior to the filing of this complaint, entitling CCO to past damages.




                                                 11
        Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 12 of 20




       52.     On information and belief, Synopsys knew the ’386 Patent existed, knew of its

claims, and knew of Synopsys infringing products while committing the foregoing infringing

acts, thereby willfully, wantonly, and deliberately infringing the ’386 Patent.

                   COUNT IV: INFRINGEMENT OF THE ’069 PATENT

       53.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       54.     On information and belief, Synopsys has infringed the ’069 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,

selling in the United States, or importing into the United States the Accused Synopsys Products.

       55.     For example, on information and belief, Synopsys has infringed at least claim 12

of the ’069 Patent by performing a method for automatic skew calibration of a transmission

apparatus for high speed transmission of digital data, comprising a transmitter and a receiver,

including during development, design, testing, and verification of the Accused Synopsys

Products, which include the DDR Controller, such as a DDR3, DDR3L, DDR4, LPDDR3,

LPDDR4 and LPDDR4x memory controllers that automatically calibrate skew. Ex. 1 at 20-21,

24-25 (DesignWare Cores LPDDR4x multiPHY Utility Block (PUB) Databook, Synopsys, Jun.

2018); Ex. 13 (synopsys.com website); Ex. 10 at 67 (C. Kim et al., High-Bandwidth Memory

Interface); Ex. 9 at 18-19 (DDR PHY Interface, DFI 4.0 Specification).

       56.     The DDR Controller calibrates registers of the receiver in relation to a reference

clock edge. Ex. 1 at 38, 89, 91, 133, 185, 194 (DesignWare Cores LPDDR4x multiPHY Utility

Block (PUB) Databook, Synopsys, Jun. 2018); Ex. 9 at 16, 147 (DDR PHY Interface, DFI 4.0

Specification); Ex. 11 at 19-20 (Technical Note, High-Speed DRAM Controller Design,

Micron).

       57.     The DDR Controller calibrates propagation delays of registers of the transmitter,




                                                 12
        Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 13 of 20




using the calibrated registers of the receiver, such as the registers calibrated to receive the

samples of CK_t – CK_c during write leveling. Ex. 1 at 25, 27-28 (DesignWare Cores

LPDDR4x multiPHY Utility Block (PUB) Databook, Synopsys, Jun. 2018); Ex. 16

(blogs.synopsys.com); Ex. 9 at 57, 146-147, 190 (DDR PHY Interface, DFI 4.0 Specification);

Ex. 7 at 31 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 6 at 42 (JEDEC

Standard, DDR3 SDRAM, JESD79-3C, Nov. 2008); Ex. 5 at 186 (JEDEC Standard, LPDDR4,

JESD209-4B, Feb. 2017); Ex. 4 at 68 (JEDEC Standard, LPDDR3, JESD209-3C, Aug. 2015);

Ex. 12 (systemverilog.io website).

       58.     On information and belief, the DDR Controller’s calibration is performed by

measuring time offsets between different signals that form a communication channel. Ex. 16

(blogs.synopsys.com website); Ex. 7 at 30-31, 33 (JEDEC Standard, DDR4 SDRAM, JESD79-4,

Sept. 2012); Ex. 1 at 21, 27-28, 133 (DesignWare Cores LPDDR4x multiPHY Utility Block

(PUB) Databook, Synopsys, Jun. 2018); Ex. 6 at 40, 42-43 (JEDEC Standard, DDR3 SDRAM,

JESD79-3C, Nov. 2008); Ex. 16 (blogs.synopsys.com website); Ex. 5 at 186, 244 (JEDEC

Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex. 4 at 68, 78 (JEDEC Standard, LPDDR3,

JESD209-3C, Aug. 2015); Ex. 12 (systemverilog.io website); Ex. 9 at 190 (DDR PHY Interface,

DFI 4.0 Specification).

       59.     On information and belief, the DDR Controller applies the measured time offsets

to compensate for the inter-signal skew by performing relative alignment of the measured offsets

to a main clock edge. Ex. 1 at 25, 36-38 (DesignWare Cores LPDDR4x multiPHY Utility Block

(PUB) Databook, Synopsys, Jun. 2018); Ex. 7 at 32-33 (JEDEC Standard, DDR4 SDRAM,

JESD79-4, Sept. 2012); Ex. 6 at 42-43 (JEDEC Standard, DDR3 SDRAM, JESD79-3C, Nov.

2008); Ex. 5 at 186 (JEDEC Standard, LPDDR4, JESD209-4B, Feb. 2017); Ex. 4 at 68 (JEDEC




                                                  13
        Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 14 of 20




Standard, LPDDR3, JESD209-3C, Aug. 2015).

       60.     On information and belief, Synopsys has induced, and continues to induce,

infringement of the ’069 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly

inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States, the Accused Synopsys Products that incorporate the DDR Controller. Synopsys

had the knowledge of the ’069 Patent, at least from the time of receiving CCO’s May 22, 2019,

notice of infringement, and acted with specific intent to encourage its customers and end users to

make, use, sell, and/or offer to sell in the United States and/or import into the United States the

infringing instrumentalities described above, including by providing the DDR Controller,

corresponding technical documentation, and assisting customers with integrating, testing, and

verification thereof.

       61.     On information and belief, Synopsys has committed the foregoing infringing

activities without a license.

       62.     On information and belief, Synopsys’ infringing activities commenced within six

years prior to the filing of this complaint, entitling CCO to past damages.

       63.     On information and belief, Synopsys knew the ’069 Patent existed, knew of its

claims, and knew of Synopsys infringing products while committing the foregoing infringing

acts, thereby willfully, wantonly, and deliberately infringing the ’069 Patent.

                        COUNT V: INFRINGEMENT OF THE ’603 PATENT

       64.     Plaintiff incorporates the preceding paragraphs as if fully set forth herein.

       65.     On information and belief, Synopsys has infringed the ’603 Patent pursuant to 35

U.S.C. § 271(a), literally or under the doctrine of equivalents, by making, using, offering to sell,




                                                 14
        Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 15 of 20




selling in the United States or importing into the United States the Accused Synopsys Products.

       66.     For example, on information and belief, Synopsys’ Systems-on-Chips infringed at

least claim 16 of the ’603 Patent by performing a method of using a multiplexer to manage the

transmission of a plurality of memory transactions to a memory having a plurality of memory

banks, including during development, design, testing, and verification of the DDR Controllers,

such as a DDR3, DDR3L, DDR4, LPDDR2, LPDDR3, LPDDR4 and LPDDR4x. Ex. 14

(synopsys.com website); Ex. 15 (synopsys.com website); Ex. 6 at 15 (JEDEC Standard, DDR3

SDRAM, JESD79-3C, Nov. 2008); Ex. 7 at 7 (JEDEC Standard, DDR4 SDRAM, JESD79-4,

Sept. 2012); Ex. 3 at 12 (JEDEC Standard, LPDDR2, JESD209-2B, Feb. 2010); Ex. 4 at 16

(JEDEC Standard, LPDDR3, JESD209-3C, Aug. 2015); Ex. 5 at 19 (JEDEC Standard,

LPDDR4, JESD209-4B, Feb. 2017).

       67.     On information and belief, the multiplexer used by the Synopsys DDR Controller

comprises a plurality of multiplexer inputs for receiving the plurality of memory transactions and

a multiplexer output for sending each of the plurality of memory transactions to the memory. Id.

       68.     On information and belief, the Synopsys DDR Controller receives a plurality of

memory transactions at the multiplexer inputs, wherein each memory transaction is addressed to

a corresponding memory bank, in accordance with the respective JEDEC standards for each

DDR Controller. Ex. 14 (synopsys.com website); Ex. 6 at 33 (JEDEC Standard, DDR3

SDRAM, JESD79-3C, Nov. 2008); Ex. 7 at 24 (JEDEC Standard, DDR4 SDRAM, JESD79-4,

Sept. 2012); Ex. 3 at 145 (JEDEC Standard, LPDDR2, JESD209-2B, Feb. 2010); Ex. 4 at 80

(JEDEC Standard, LPDDR3, JESD209-3C, Aug. 2015); Ex. 5 at 246 (JEDEC Standard,

LPDDR4, JESD209-4B, Feb. 2017).

       69.     On information and belief, the Synopsys DDR Controller associates a priority




                                               15
        Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 16 of 20




with each received memory transaction. Ex. 14 (synopsys.com website).

       70.     On information and belief, the DDR Controller generates a plurality of bank

readiness signals indicating the readiness of each memory bank available to accept a memory

transaction, wherein the plurality of bank readiness signals are based on the plurality of memory

transactions at the multiplexer inputs and the multiplexer output, in accordance with the

respective JEDEC standards for each DDR Controller. Id.; Ex. 6 at 55 (JEDEC Standard, DDR3

SDRAM, JESD79-3C, Nov. 2008); Ex. 7 at 82 (JEDEC Standard, DDR4 SDRAM, JESD79-4,

Sept. 2012); Ex. 3 at 79 (JEDEC Standard, LPDDR2, JESD209-2B, Feb. 2010); Ex. 4 at 35

(JEDEC Standard, LPDDR3, JESD209-3C, Aug. 2015); Ex. 5 at 58 (JEDEC Standard,

LPDDR4, JESD209-4B, Feb. 2017); Ex. 6 at 18 (JEDEC Standard, DDR3 SDRAM, JESD79-

3C, Nov. 2008); Ex. 7 at 9 (JEDEC Standard, DDR4 SDRAM, JESD79-4, Sept. 2012); Ex. 3 at

18 (JEDEC Standard, LPDDR2, JESD209-2B, Feb. 2010); Ex. 4 at 16 (JEDEC Standard,

LPDDR3, JESD209-3C, Aug. 2015); Ex. 5 at 18 (JEDEC Standard, LPDDR4, JESD209-4B,

Feb. 2017).

       71.     On information and belief, the Synopsys DDR Controller sends each of the

plurality of memory transactions to its corresponding memory banks via the multiplexer output

based on the associated priorities and the bank readiness signals. Ex. 14 (synopsys.com

website).

       72.     On information and belief, the Synopsys DDR Controller prioritizes each memory

transaction based on the memory transaction’s position in a queue. Ex. 14 (synopsys.com

website).

       73.     On information and belief, Synopsys has induced, and continues to induce,

infringement of the ’603 Patent pursuant to 35 U.S.C. § 271(b), by actively and knowingly




                                                16
        Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 17 of 20




inducing, directing, causing, and encouraging others, including, but not limited to, its customers

and end users, to make, use, sell, and/or offer to sell in the United States, and/or import into the

United States the DDR Controller. Synopsys had the knowledge of the ’603 Patent, at least from

the time of receiving CCO’s May 22, 2019, notice of infringement, and acted with specific intent

to encourage its customers and end users to make, use, sell, and/or offer to sell in the United

States and/or import into the United States the infringing instrumentalities described above,

including by providing the DDR Controller, corresponding technical documentation, and

assisting customers with integrating, testing, and verification thereof.

        74.     On information and belief, Synopsys has committed the foregoing infringing

activities without a license.

        75.     On information and belief, Synopsys’ infringing activities commenced within six

years prior to the filing of this complaint, entitling CCO to past damages.

        76.     On information and belief, Synopsys knew the ’603 Patent existed, knew of its

claims, and knew of Synopsys’ infringing products while committing the foregoing infringing

acts, thereby willfully, wantonly, and deliberately infringing the ’603 Patent.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff CCO prays for the judgment in its favor against Synopsys, and

specifically, for the following relief:

    A. Entry of judgment in favor of CCO against Synopsys on all counts;

    B. Entry of judgment that Synopsys has infringed the Patents-in-Suit;

    C. Entry of judgment that Synopsys’ infringement of the ’234; ’386; ’069; and ’603 Patents

        has been willful;

    D. Award of compensatory damages adequate to compensate CCO for Synopsys’




                                                 17
         Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 18 of 20




        infringement of the Patent-in-Suit, in no event less than a reasonable royalty trebled as

        provided by 35 U.S.C. § 284;

    E. Award of CCO’s costs;

    F. Pre-judgment and post-judgment interest on CCO’s award; and

    G. All such other and further relief as the Court deems just or equitable.

                                   DEMAND FOR JURY TRIAL

        Pursuant to Rule 38 of the Fed. R. Civ. P., Plaintiff CCO hereby demands trial by jury in

this action of all claims so triable.



                                                   Respectfully Submitted,

May 7, 2021                                    By: /s/ Dmitry Kheyfits
                                                  Dmitry Kheyfits
                                                  dkheyfits@kblit.com
                                                  Brandon G. Moore
                                                  bmoore@kblit.com
                                                  KHEYFITS BELENKY LLP
                                                  108 Wild Basin Road, Suite 250
                                                  Austin, TX 78746
                                                  Tel: 737-228-1838
                                                  Fax: 737-228-1843

                                                   Andrey Belenky
                                                   New York State Bar No. 4524898
                                                   abelenky@kblit.com
                                                   Hanna G. Cohen (Pro Hac Vice filed)
                                                   hgcohen@kblit.com
                                                   New York State Bar No. 4471421
                                                   KHEYFITS BELENKY LLP
                                                   1140 Avenue of the Americas, 9th Floor
                                                   New York, New York 10036
                                                   Tel. (212) 203-5399
                                                   Fax. (212) 203-6445

                                                   Raymond W. Mort, III
                                                   Texas State Bar No. 00791308
                                                   raymort@austinlaw.com


                                                 18
Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 19 of 20




                                THE MORT LAW FIRM, PLLC
                                100 Congress Ave, Suite 2000
                                Austin, TX 78701
                                Tel/Fax: (512)-677-6825

                                Attorneys for Plaintiff
                                Computer Circuit Operations LLC.




                              19
        Case 6:21-cv-00139-ADA Document 15 Filed 05/07/21 Page 20 of 20




                                CERTIFICATE OF SERVICE

       I hereby certify that on May 7, 2021 all counsel of record who are deemed to have

consented to electronic service are being served with a copy of this document via the Court’s

CM/ECF system.

                                                               /s/ Dmitry Kheyfits
                                                                 Dmitry Kheyfits




                                               20
